UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       3/16/2020
CAPITAL ONE FINANCIAL,                                    :
CORPORATION AND CAPITAL ONE                               :
INVESTING, LLC,                                           :
                                                          :         19-cv-11582 (VSB)
                                        Plaintiffs,       :
                                                          :             ORDER
                      -against-                           :
                                                          :
JAN HUMMER, et al.,                                       :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 13, 2020, Chief Judge Colleen McMahon of the United States District Court

for the Southern District of New York issued Order 20-MC-138 imposing restrictions on those

who may enter the courthouse due to the COVID-19 outbreak. On the same day, Chief Judge

McMahon issued Order 20-MC-154 continuing all jury trials through April 27, 2020, and

encouraging all judges to conduct hearings telephonically or through video conferencing, when

practicable. In accordance with these Orders, it is hereby

        ORDERED that the parties are directed to answer the following questions in a joint letter

by close of business March 15, 2020, so that I can assess whether or not it is appropriate adjourn

the hearing on March 18, 2020, or to hold it telephonically:

        •    Do the parties believe the hearing should go forward on Wednesday March 18, 2020?

        •    If so, can the hearing be conducted by telephone or by video conference?

        •    What is the current status of the FINRA arbitration?

        •    Is the FINRA arbitration continuing as scheduled or is it delayed due to the COVID-
          19 outbreak or for some other reason?

      •   Is there still an urgency to conduct the hearing in light of the current circumstances?

      •   Will either party be prejudiced by an adjournment of the hearing? If so, how so?

      •   If I were to adjourn the hearing, how long can the hearing be adjourned without

          causing prejudice to either party?



SO ORDERED.

Dated: March 16, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
